Citation Nr: 0905877	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-36 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to elevation 
of the left hemidiaphragm.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to elevation of the left 
hemidiaphragm.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to elevation of the left hemidiaphragm

4.  Entitlement to service connection for sleep apnea, 
claimed as secondary to elevation of the left hemidiaphragm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  Jurisdiction was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2008.  A 
transcript of the hearing is of record.  After the hearing, 
the Veteran submitted additional evidence in support of his 
appeal, along with a waiver of his right to have the evidence 
initially considered by the RO.


FINDINGS OF FACT

1.  COPD was not present in service and is not etiologically 
related to active service or to service-connected disability.

2.  Coronary artery disease was not present until more than 
one year following the Veteran's discharge from service and 
is not etiologically related to service or to service-
connected disability.

3.  Hypertension was not present until more than one year 
following the Veteran's discharge from service and is not 
etiologically related to service or to service-connected 
disability.

4.  Sleep apnea was not present in service and is not 
etiologically related to service or to service-connected 
disability.



CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active duty and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002);38 
C.F.R. § 3.310(a) (2006); 38 C.F.R. § 3.303 (2008).

2.  Coronary artery disease was not incurred in or aggravated 
by active service, its incurrence or aggravation during such 
service may not be presumed, and it is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.310(a) (2006); 
38 C.F.R. §§ 3.307, 3.309 (2008).

3.  Hypertension was not incurred in or aggravated by active 
service, its incurrence or aggravation during such service 
may not be presumed, and it is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. § 3.310(a) (2006); 38 
C.F.R. §§ 3.307, 3.309 (2008).

4.  Sleep apnea was not incurred in or aggravated by active 
duty and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002);38 C.F.R. § 3.310(a) (2006); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, by letter mailed in September 2004, prior to its 
initial adjudication of the claims.  Although the Veteran was 
not provided notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for the disabilities at issue until September 
2006, after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for any of the 
Veteran's claimed disabilities.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claims was no more than harmless error.

The Board also notes that service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  The Board acknowledges that the 
Veteran was not afforded a VA examination in response to any 
of these claims, but has determined that no such examination 
is required in this case because the medical evidence 
currently of record is sufficient to decide the claims and 
there is no reasonable possibility that such an examination 
would result in evidence to substantiate any of the claims.  
In this regard, the Board notes that there is no competent 
evidence that the Veteran's current conditions are 
etiologically related to service or his service-connected 
elevated hemidiaphragm.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests heart disease or hypertension to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for COPD, coronary artery disease, and sleep apnea 
on a secondary basis.  His essential contention is that these 
conditions all stem from his service-connected elevated left 
hemidiaphragm.

The Veteran's service treatment show that an X-ray study of 
his chest in October 1970 demonstrated elevation of the left 
hemidiaphragm.  A November 1970 report of this condition 
states that there was, "no symptomatology referable to this 
such as exertion, increased fatigue, breathlessness, chronic 
cough, or susceptibility to upper respiratory tract."  The 
report of the Veteran's discharge examination notes the 
presence of elevation of the left hemidiaphragm, but does not 
show that he was found to have any of the disabilities at 
issue.  In fact, none of the service treatment records 
contain evidence of any of the disabilities at issue.  

The Veteran's post-service private medical records from the 
Sleep Center of Greater Pittsburgh show that he has been 
treated for a sleep apnea condition since 2000.  These 
records reveal that the Veteran has obstructive sleep apnea 
with a deviated septum, and underwent a septoplasty in 
January 2002.  These records do not indicate or even suggest 
that the Veteran's sleep apnea is at all related to his 
elevated hemidiaphragm condition.

Records from the Lung Associates from October 2001 also 
discuss the Veteran's sleep apnea problem and indicate that 
the Veteran smoke about 1 pack per day and has a history of 
smoking since the age of 15.  The examiner mentions the 
Veteran's hemidiaphragm condition in recording medical 
history, but he did relate the Veteran's sleep apnea to the 
elevation of the hemidiaphragm.  In January 2004, the Veteran 
reported an upper respiratory tract infection and a chest X-
ray performed at that time again noted the elevated left 
hemidiaphragm, but there was no discussion on whether these 
two conditions are related.  

More private medical records from Donahue Cardiology 
Associates indicate that the Veteran is also receiving 
treatment for coronary artery disease and hypertension.  A 
March 2004 report notes an impression of atherosclerotic 
artery disease, status post coronary artery bypass grafting, 
and hypertension, controlled.  

A report from the Allegheny Medical Practice Network from 
July 2004 notes an assessment of resolving bronchitis, COPD, 
obstructive sleep apnea, hypertension, and pernicious anemia.  
The Veteran's hemidiaphragm condition is not mentioned in 
this report.

The Veteran was afforded a VA examination in March 2005 
related to an increased rating claim for his hemidiaphragm 
injury.  During this examination, the Veteran reported to the 
examiner his various problems with sleep apnea, hypertension, 
coronary artery disease, and respiratory problems.  The 
Veteran was diagnosed with diaphragmatic injury.  A chest X-
ray revealed elevation of the left hemidiaphragm with shift 
of the mediastinum towards the right side.  Visualized lungs 
were unremarkable.  There was no discussion as to whether the 
Veteran's reported conditions are related to the elevated 
hemidiaphragm.

The record also contains a letter from Dr. Busis of the 
Pittsburgh Neurology Center discussing the potential conflict 
of performing a coronary artery bypass graft with his left 
hemidiaphragm condition.  The letter does not imply that 
these two conditions are at all related, or that the 
hemidiaphragm disability caused or worsened the heart 
problems.  

An operative report from The Western Pennsylvania Hospital 
from May 2006 indicates that the Veteran underwent 
cardiopulmonary bypass supported coronary artery bypass 
graft.  Postoperative diagnoses of status post blunt 
abdominal trauma with questionable left phrenic nerve 
paralysis/questionable diagphragmatic rapture, severe 
pulmonary dysfunction secondary to status post blunt trauma 
with questionable left phrenic nerve paralysis/questionable 
diaphragmatic rupture, coronary artery disease and pulmonary 
hypertension were noted.

A statement from the Veteran's wife in October 2004 describes 
what she terms as his decline in "physical body and state of 
mind."  She reports that every year he acquired bronchitis, 
his breathing is labored and he wheezes and coughs.  She 
further notes that despite nose and throat surgeries, the 
Veteran still experiences distressed breathing.  An October 
2004 statement from the Veteran explains that his breathing 
problems affect his ability to sleep and function during the 
day, and require him to be on oxygen all hours of the day.  

The Veteran was also afforded a videoconference hearing 
before the undersigned Veterans Law Judge in December 2008.  
He testified that he believes that his sleep apnea, coronary 
artery disease and hypertension, and COPD are all the result 
of his elevated left hemidiaphragm condition.  He explained 
that his doctors told him that he had to undergo heart 
surgery because his heart had shifted as a result of his 
elevated diaphragm.  His treating physicians with regard to 
his COPD and sleep apnea also suggested that these conditions 
could be related to his hemidiaphragm problem.  None of these 
physicians, however, wanted to be involved in a claim with VA 
and would not write a nexus opinion.  The Veteran further 
noted that the physicians did not want to get involved in 
providing such an opinion because they would, "be guessing 
and putting their necks out on the line."

In sum, the medical evidence of record shows that none of the 
disabilities at issue was present until more than one year 
following the Veteran's discharge from service.  In addition 
there is no medical evidence of a nexus between any of these 
disabilities and the Veteran's active service or service-
connected disability.  

In essence, the evidence linking these claimed conditions to 
service or his service-connection elevated hemidiaphragm is 
limited to the Veteran's own statements.  This is not 
competent evidence of the alleged nexus because lay persons, 
such as the Veteran, are not competent to render opinions 
requiring medical expertise.  See  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed disabilities.  In reaching 
this decision, the Board has determined that the benefit-of-
the-doubt rule is not applicable to any of these claims 
because the preponderance of the evidence is against the 
claims.


ORDER

Entitlement to service connection for COPD, claimed as 
secondary to elevation of the left hemidiaphragm, is denied.

Entitlement to service connection for coronary artery 
disease, claimed as secondary to elevation of the left 
hemidiaphragm, is denied.

Entitlement to service connection for coronary artery 
disease, claimed as secondary to elevation of the left 
hemidiaphragm, is denied.

Entitlement to service connection for sleep apnea, claimed as 
secondary to elevation of the left hemidiaphragm, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


